Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 1 of 25




         Exhibit 1
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 2 of 25




Dartmouth Community Standards of Conduct1
Preamble
Students and student organizations at Dartmouth College accept membership in an academic
community dedicated to the pursuit of intellectual and personal growth. Dartmouth seeks to
provide educational opportunities of excellence, both in and outside the classroom, to assist
students to develop critical thinking, integrity, judgment, appreciation of cultural and ethnic
diversity, as well as social and ethical values necessary for community life. Dartmouth College
expects its students and student organizations to conduct themselves in a manner which is
consistent with the institutional community’s pursuit of its educational objectives. The integrity
of the Dartmouth community depends upon students’ and student organizations’ acceptance of
individual responsibility and respect for the rights of others. All Dartmouth students and student
organizations must abide by College policies.

The College has developed a set of Standards of Conduct which govern the behavior and
activities of individual students and student organizations on or off campus. Violation of the
Standards set forth below may subject individuals or recognized organizations to disciplinary
action. Changes in the enumeration or definition of these Standards may take place from time to
time, and such changes take effect upon appropriate notice to the Dartmouth community by the
Vice Provost of Student Affairs.

Students and recognized organizations have an obligation to obey the rules and regulations
governing disciplinary proceedings of the Committee on Standards (COS), the Organizational
Adjudication Committee (OAC), the Vice Provost of Student Affairs, and other College
authorities having disciplinary responsibility. Further, individuals and recognized organizations
are obligated to obey the decisions of the COS, the OAC, the Vice Provost of Student Affairs,
the Dean of the College, and the Undergraduate Deans and to meet, on request, with the deans,
the staff of Judicial Affairs, and other College officials in the course of an investigation.

Dartmouth’s undergraduate disciplinary system is not intended to address every social ill or
every grievance one member of the community may have against another. There are many
behaviors that most members of the community would find rude, disrespectful or obnoxious that
violate no College regulation and are, therefore, not adjudicable under the disciplinary system.
The fact that many behaviors are not adjudicable does not mean that the College does not take
them seriously or fails to appreciate their negative impact on individuals or on the community.
For example, the College has developed the “Principle of Community,” which in itself is not
adjudicable. In this context, there are responses which are more effective and more in keeping
with the aspirations of an academic community: expressions of disapproval in the exchange of
different ideas through free and open discussion and debate, mediation, or other restorative
processes.


1
 Taken from the 2016-2017 Dartmouth College Student Handbook
http://student-affairs.dartmouth.edu/resources/student-handbook/

                                                11


                                                                                      DARTMOUTH007963
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 3 of 25




Nevertheless, the College has established community standards of conduct which are
adjudicable. The purpose of these standards and the system for implementing them is not simply
to prohibit misbehavior and to punish violations of regulations. All communities, including
academic communities like Dartmouth, have the need to articulate standards of conduct; to
educate people about behavior and traits of character that the community wishes to promote or
discourage; to protect members of the community from unwarranted interference or harm; to
hold individuals and groups responsible for their actions and the consequences of their behavior;
and to cultivate an environment conducive to the achievement of the community’s purposes, in
this case, the purpose of learning. In other words, codes or standards of conduct and disciplinary
systems exist to articulate, preserve, and enforce the values of the community.

Students should recognize that student membership in the Dartmouth community is a privilege,
and that certain types of misbehavior will result in temporary or, where appropriate, permanent
revocation of membership. Students who have disciplinary cases pending are not eligible for a
degree until the case has been resolved and the student has been restored to good standing. In any
case in which penalties are imposed, the case is not resolved until the suspension, period of
probation, or other penalty has been completed. Additionally, some disciplinary infractions may
result in the revocation of certain student privileges including, but not limited to, driving College
vehicles for College-sponsored activities, representing the College as an athlete, or participating
in an off-campus program.

Standard I
Students and student organizations must not engage in behavior which causes or threatens
physical harm to another person or which would reasonably be expected to cause physical harm
to another person “consensual” or not.

Examples of such behavior include but are not limited to:

      Conduct which places another in reasonable fear for safety or in danger of bodily harm;
      use or threat of physical violence or injurious conduct (whether directed at another, at
       oneself, or at an object);
      Hazing
      Dating violence, domestic violence, and stalking

Standard II
Students and student organizations must not engage in behavior that threatens the safety, security
or functioning of the College, the safety and security of its members, or the safety and security of
others.

Examples of such behavior include, but are not limited to:

      Disorderly conduct. The College requires orderly conduct of all students while in
       Hanover and its environs, as well as at any College-related function or activity, whether

                                                 12


                                                                                       DARTMOUTH007964
     Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 4 of 25




    in Hanover or elsewhere (including, for example, students on off-campus programs or
    players and spectators at “away” athletic contests). Any disruption of the orderly
    processes of the College.
   Coercion, harassment or hazing.
        o Harassment is defined as abusive behavior or conduct that is targeted at an
            individual or group and is ordinarily repeated.
        o Coercion refers to the use of authority, intimidation, or threat to compel a person
            to engage in an activity against that person’s will. Coercion threatens a substantial
            harm to the other person’s membership or status in the community; personal
            relationships; professional or academic reputation or opportunities; extracurricular
            opportunities; or financial security. Such behavior directed towards a third party,
            such as an immediate family member or close friend, may also constitute
            coercion. Coercive behavior may include, but is not limited to, threatening to
            accuse someone of illegal activity; threatening to expose a secret that could
            subject the person to hatred, contempt, or ridicule or otherwise compromise that
            person’s standing in the community; threatening to disseminate sexual images of
            the other person; or use of a position of authority to take or withhold action
            against the other person.
        o Hazing is defined in Dartmouth’s Hazing Policy.
   Stalking. Stalking is defined as a course of conduct (i.e., a pattern of behavior of two or
    more acts over a period of time) directed at a specific person that would cause a
    reasonable person to (a) fear for personal safety or the safety of others, or (b) suffer
    substantial emotional distress. (See Sexual Harassment, Domestic Violence, Dating
    Violence and Stalking Policy)
   Students may not operate a motor vehicle while under the influence of alcohol or other
    drugs. (See Alcohol and other Drugs Policy.)
   Students may not possess any falsified instrument of identification.
   Students must comply with the College policy on weapons concerning the possession or
    use of conventional firearms, air guns, gas-powered guns, slingshot devices, knives,
    swords, fireworks, or other explosives.
   Tampering or interference with, as well as destruction or misuse of, fire-safety, fire-
    prevention, or other emergency equipment is prohibited.
   Tampering with locks to College buildings, unauthorized possession or use of College
    keys or access cards, and the alteration or duplication of College keys or access cards is
    prohibited.
   Unauthorized entry or presence in private rooms, offices, or other restricted
    areas including campus construction sites and roofs. This standard applies to sporting
    events as well, where unauthorized presence in reserved, restricted, recognized and/or
    posted areas, on athletic playing surfaces, tracks, or sidelines is prohibited. (See
    Buildings and Facilities Policy)
   Misappropriation (theft or unauthorized use) of, negligent damage, or intentional damage
    to personal or College property is prohibited.
   In general, any conduct which interferes with the College’s responsibility to protect the
    health and safety of its members or visitors, to protect College property or the property of
    others, to carry out its functions, or to provide its members and others with services
    would also be in violation of this standard.

                                             13


                                                                                   DARTMOUTH007965
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 5 of 25




Standard III
Students and student organizations are prohibited from engaging in sexual misconduct of any
kind.

Sexual misconduct includes, but is not limited to:

      Participating in, soliciting, directing, or assisting in sexual misconduct.
      Unwanted or unwelcome touching of a sexual nature, including fondling; penetration of
       the mouth, anus, or vagina, however slight, with a body part or object; or other sexual
       activity that occurs without valid consent.
      Conduct of a sexual nature that creates an intimidating or hostile environment, or when
       submission to such conduct is made a term or condition of an individual's education,
       living environment, employment, or participation in a College-related activity or program
       (quid pro quo).
      Conduct of a sexual nature which reasonably would be expected to have the effect of
       threatening or intimidating the person at whom such conduct is directed; including, but
       not limited to, stalking.

Retaliation against any person making a report of sexual misconduct or participating in an
investigation of sexual misconduct is also prohibited.

Students who report they were subjected to sexual misconduct will not be charged for violations
of Dartmouth's Alcohol or Other Drug Policy in connection with events leading to the report of
misconduct.

The behaviors encompassed by this standard will incur the most serious sanctions the College
can impose, up to and including separation. In some instances, the mandatory sanction will be
that of permanent separation (i.e. expulsion) from the College.

See also the Unified Disciplinary Procedures for Sexual Assault by Students and Student
Organizations and Sexual Harassment, Domestic Violence, Dating Violence and Stalking Policy.

Standard IV
Students and student organizations shall abide by the College’s Student Alcohol and Other Drugs
Policy.

Standard V
Students and student organizations shall abide by the Academic Honor Principle. (See also
Sources and Citations at Dartmouth)




                                                14


                                                                                    DARTMOUTH007966
         Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 6 of 25




Standard VI
Students and student organizations are subject to disciplinary action for violation of the laws of
any jurisdiction, whether local, state, federal, or foreign. Evidence of a conviction, including a
plea agreement, in a court proceeding, or written admission of a violation of this standard shall
be conclusive as to a violation of law. Pendency of an appeal of a conviction shall not affect the
application of this standard.

In cases where a student’s criminal or court record is expunged, the student can petition to
Judicial Affairs to have the sanction that resulted from the criminal record removed from the
student’s disciplinary file. Discipline that is a result of conduct that came to the attention of the
College outside of the criminal process will not normally be removed from the file and any
disciplinary action that followed the criminal activity will not normally be changed.

In some situations, conduct that may violate the law may also violate other Standards of
Conduct. The possibility that a student may face criminal charges does not limit the JAO's ability
to proceed with the disciplinary procedures set forth herein. The College will take independent
action based on misconduct that violates College Standards of Conduct, regardless of the status
or outcome of any criminal proceedings.

Standard VII
Students and student organizations must abide by College policies, rules, and regulations.

These include, but are not limited to, those policies, rules, or regulations published in the
undergraduate Student Handbook or any other official College publications, as well as the
operating regulations (both written and oral) of academic and non-academic offices, centers,
classrooms, laboratories, and departments of the College.

Standard VIII
Students and student organizations must not intentionally disrupt, interfere with, or obstruct
teaching, research, or College administration.

Actions among those considered to constitute intentional disruption of the orderly processes of
the College include, but are not limited to, the following:

      The unauthorized entry into, or occupation of a private office, work area, or a closed
       and/or posted College building;
      The failure to maintain clear passage into, out of, or to any part of a College building or
       passageway;
      Conduct that interferes with normal activities or movements in a building, including the
       failure to vacate a building or office at its normal closing time (the presence of College
       employees or other authorized individuals in a building or office after hours does not alter
       the normal closing time);

                                                  15


                                                                                          DARTMOUTH007967
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 7 of 25




      Conduct that restricts or prevents College employees from performing their duties; or
      Conduct (including by way of example, obstruction, noise, or the display of banners or
       objects) that prevents or disrupts the effective carrying out of a College function or
       approved activity, such as classes, lectures, meetings, interviews, ceremonies, and public
       events.

Interference with fair and equal access to the computing and library resources of the College is
also prohibited by this standard.

Students must also abide by the Spectator Policy for athletic events.

Standard IX
Students and student organizations must not intentionally fail to comply with the directives of the
College nor misrepresent themselves to College officials.

Examples of such behavior include, but are not limited to:

      Failure to comply with the directions of law enforcement officers or College officials
       acting in the performance of their duties.
      Knowingly providing false information or making misrepresentations to any College
       officer, College committee, duly-recognized College organization, or member of the
       College community acting on behalf of the College; or in any way misrepresenting to any
       individual or agency their status at, or relationship with, the College (e.g., enrolled,
       graduated, authorized to represent, etc.).
      Students are obligated to provide College personnel with accurate identification upon
       request.
      Students may not forge, alter, or misrepresent information presented during the admission
       or readmission process. They may not otherwise make false statements during the
       admission or readmission process.
      Students may not forge, alter, and/or use or possess without authorization College
       documents, records, billing numbers, or instruments of identification.
      Failure to comply with disciplinary sanctions imposed by the College.

In addition, students, including witnesses, must cooperate fully in the course of the investigation
and disposition of possible violations of the Standards of Conduct. Cooperation may include
meeting with or communicating honestly with Safety and Security, the Office of Judicial Affairs,
deans, or other College officials as requested. Students, including witnesses, are expected to
participate in disciplinary hearings as requested. It is an expectation of citizenship in this
community that students with information about possible violations of community standards
respond and participate when called. Failure to do so may result in disciplinary sanctions.




                                                16


                                                                                      DARTMOUTH007968
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 8 of 25




The Academic Honor Principle
On February 13, 1962, the Dartmouth College Faculty passed unanimously the following
resolution; the text was updated by Faculty vote on May 17, 1999: Whereas, on February 1,
1962, a majority vote of the student body adopted the principle that “all academic activities will
be based on student honor” and thereby accepted the responsibility, individually and collectively,
to maintain and perpetuate the principle of academic honor.

Therefore be it resolved that,

   1. The Faculty of Dartmouth College, in recognizing the responsibility of students for their
      own education, assumes intellectual honesty and integrity in the performance of academic
      assignments, both in the classroom and outside. Each student upon enrollment at
      Dartmouth College accepts this responsibility with the understanding that any student
      who submits work which is not his or her own violates the purpose of the College and is
      subject to disciplinary actions, up to and including suspension and separation.
   2. The Faculty recognizes its obligation: (a) to provide continuing guidance as to what
      constitutes academic honesty; (b) to promote procedures and circumstances which will
      reinforce the principle of academic honor; (c) to review constantly the effective operation
      of this principle.
   3. The practice of proctoring examinations is hereby discontinued, though a teacher may be
      present at appropriate times for the purpose of administration or to answer questions.
   4. The Committee on Standards shall undertake: (a) to publish and interpret the Resolution
      on Academic Honor to the student body each year; (b) to adjudicate reported violations
      according to established procedures; (c) to review constantly the effective operation of
      this principle and, if necessary, make recommendations to the Faculty for maintaining the
      spirit of this Resolution.

The faculty, administration, and students of Dartmouth College recognize the Academic Honor
Principle as fundamental to the education process. Any instance of academic dishonesty is
considered a violation of the Academic Honor Principle. Fundamental to the principle of
independent learning are the requirements of honesty and integrity in the performance of
academic assignments, both in and out of the classroom. Dartmouth operates on the principle of
academic honor, without proctoring of examinations. Students who submit work which is not
their own, or commit other acts of academic dishonesty, violate the purposes of the College and
are subject to disciplinary actions, up to and including suspension or separation.

The Academic Honor Principle depends on the willingness of students, individually and
collectively, to maintain and perpetuate standards of academic honesty. Each Dartmouth student
accepts the responsibility to be honorable in the student’s own academic affairs, as well as to
support the Principle as it applies to others.

Any student who becomes aware of a violation of the Academic Honor Principle is bound by
honor to take some action. The student may report the violation, speak personally to the student
observed in violation of the Principle, exercise some form of social sanction, or do whatever the
student feels is appropriate under the circumstances. If Dartmouth students stand by and do

                                               17


                                                                                     DARTMOUTH007969
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 9 of 25




nothing, both the spirit and operation of the Academic Honor Principle are severely threatened.
A number of actions are specifically prohibited by the Academic Honor Principle. These focus
on plagiarism and on academic dishonesty in the taking of examinations, the writing of papers,
the use of the same work in more than one course, and unauthorized collaboration. This list of
examples covers the more common violations but is not intended to be exhaustive.

   1. Examinations. Any student giving or receiving assistance during an examination or quiz
      violates the Academic Honor Principle.
   2. Plagiarism. Any form of plagiarism violates the Academic Honor Principle. Plagiarism
      is defined as the submission or presentation of work, in any form, that is not a student’s
      own, without acknowledgment of the source. With specific regard to papers, a simple rule
      dictates when it is necessary to acknowledge sources. If a student obtains information or
      ideas from an outside source, that source must be acknowledged. Another rule to follow
      is that any direct quotation must be placed in quotation marks, and the source
      immediately cited. Students are responsible for the information concerning plagiarism
      found in Sources and Citations at Dartmouth.
   3. Use of the same work in more than one course. Submission of the same work in more
      than one course without the prior approval of all professors responsible for the courses
      violates the Academic Honor Principle. The intent of this rule is that a student should not
      receive academic credit more than once for the same work product without permission.
      The rule is not intended to regulate repeated use of an idea or a body of learning
      developed by the student, but rather the identical formulation and presentation of that
      idea. Thus the same paper, computer program, research project or results, or other
      academic work product should not be submitted in more than one course (whether in
      identical or rewritten form) without first obtaining the permission of all professors
      responsible for the courses involved. Students with questions about the application of this
      rule in a specific case should seek faculty advice.
   4. Unauthorized Collaboration. Whether or not collaboration in course work (labs,
      reports, papers, homework assignments, take-home tests, or other academic work for
      credit) is permitted depends on expectations established in individual courses. Students
      are sometimes encouraged to collaborate on laboratory work, for example, but told to
      write their laboratory reports independently. Students should presume that collaboration
      on academic work is not permitted, and that submission of collaborative work would
      constitute a violation of the academic honor principle, unless an instructor specifically
      authorizes collaboration. Students should not presume that authorization in one class
      applies to any other class, even classes in the same subject area. Students should discuss
      with instructors in advance any questions or uncertainty regarding permitted
      collaboration.

Academic Honor Principle Sanctions
Given the fundamental nature of the Academic Honor Principle in an academic community,
students should expect to be suspended if they engage in acts of academic dishonesty. Students
who submit work which is not their own, or commit other acts of academic dishonesty, violate
the purposes of the College and are subject to disciplinary action, up to and including suspension
or separation. The COS will consider aggravating and mitigating factors, sanctions imposed in

                                                18


                                                                                     DARTMOUTH007970
       Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 10 of 25




other Academic Honor Principle cases, and the student’s prior disciplinary history in determining
appropriate sanctions in individual cases. If a student is found responsible for violating the
Academic Honor Principle, the COS acknowledges that the faculty may reserve the right to fail
the student for the exercise, the course, or both.

Faculty Guidelines for Responding to Violations of the Academic
Honor Principle
(Voted by the Faculty of Arts and Sciences, May 23, 1983.)

An instructor who suspects that a student may have violated the Academic Honor Principle of
the College should observe the following guidelines:

   1. The instructor may want to discuss the suspected violation with the student(s) in order to
      determine that there has been no misunderstanding between the instructor and the
      student(s).
   2. The instructor is strongly encouraged to test the validity of his or her suspicion by
      consulting a colleague or the department/program chair.
   3. If, after consultation, the instructor believes that the suspicion is valid, the instructor
      should immediately bring the matter to the attention of the COS and should inform the
      department/program chair. Under no circumstances should the instructor who suspects a
      violation of the Academic Honor Principle attempt to resolve the matter independently or
      in camera with the student in question.

Structure and Operation of the Undergraduate Disciplinary
System
Responsibility for Disciplinary Matters

The Trustees of Dartmouth College have ultimate authority for the structure and operation of the
undergraduate disciplinary system at the College. The Trustees have delegated to the Vice
Provost for Student Affairs and the Committee on Standards (COS) authority for promulgation,
revision, and enforcement of rules concerning the disciplinary system as it relates to
undergraduates, and to the Vice Provost for Student Affairs and the Organizational Adjudication
Committee (OAC) as it relates to recognized undergraduate organizations. Regularly
matriculated undergraduates and all special and exchange undergraduate students are subject to
this authority. Students are subject to disciplinary action in accordance with this Handbook as
soon as they arrive on campus to begin orientation activities (including DOC trips, pre-season
athletic practices, and related programs). Prior to that date, any misconduct that comes to the
attention of the College will be managed by the Office of Admissions and Financial Aid outside
of the student disciplinary process, and may result in the College’s decision to rescind the offer
of admission.




                                                19


                                                                                     DARTMOUTH007971
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 11 of 25




Committee on Standards
Purpose

The purpose of the COS is to hear cases involving undergraduates concerning violations of the
Academic Honor Principle and the Standards of Conduct, cases involving academic standing and
requirements, and cases involving appeals of certain registrarial actions.

Composition and Selection

The COS shall be comprised as follows: (a) twelve members who shall be faculty members
nominated by the Committee on Organization and Policy (COP) and elected by the faculty; (b)
twelve members who shall be members of the sophomore, junior or senior classes, and who meet
the requirements for service established by the Committee on Standards, six elected annually by
the student body and six selected by the Vice Provost of Student Affairs; (c) eight members who
shall be selected by the President, but not from the Office of the Vice Provost for Student
Affairs. The COP, Student Assembly, Vice Provost for Student Affairs, and President shall
ensure that a full complement of their respective members are available each term and shall
appoint members as required to provide a full complement. Members of the Organizational
Adjudication Committee (OAC) are eligible to serve as substitutes for members of the
COS. OAC and COS members are expected to participate in scheduled trainings during their
term of service. The Director or Assistant Director of Judicial Affairs will normally be present at
hearings, and may be asked to chair hearings when appropriate. The Vice Provost for Student
Affairs shall designate staff to serve as Chair of the Committee on Standards. The Vice Provost
for Student Affairs, the Dean of the College, or a designee shall receive requests for review of
COS outcomes following the procedures outlined in this Handbook.

Misconduct Panels

A COS panel designated to hear a specific case shall consist of two faculty members, two
students, one of the administrative members selected by the President, and the non-voting Chair.
In the event that a hearing panel cannot be assembled from current COS members, current OAC
members (who may serve as COS alternates) or former COS members who have agreed to
reappointment, the Chair shall request the COP, Student Assembly, and/or President to appoint
such additional members as are necessary to complete the panel.

Academic Action Panels

Academic action matters, which involve the review of undergraduate academic standing and
which do not include alleged Academic Honor Principle violations, are heard by a COS panel
consisting of two faculty members, one of the administrative members selected by the President,
and the non-voting COS Chair.




                                                20


                                                                                      DARTMOUTH007972
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 12 of 25




Registrarial Appeals Panels

A Subcommittee of the COS, comprised of one faculty member, one of the members selected by
the President, one student, the non-voting Registrar or a representative, and the non-voting COS
Chair shall be impaneled to consider appeals of registrarial actions including but not limited to
the following:

      Request for exemption or waiver from the summer term residence requirement.
      Request for partial exemption from the senior year requirement.
      Request for a thirteenth and fourteenth term in residence.
      Request for repetition of a course for grade only.
      Request for electing a two or four course load in more than three terms (subject
       to additional tuition).
      Request for late registration and fee waiver.
      Request to add or withdraw from a course after a deadline (with or without
       grade penalty). If the student seeks a late withdrawal, the request must be made to the
       Committee on Withdrawals, convened by the Registrar, by the posted termly deadline.
      Request for extension of the various deadlines relating to the non-recording option.
      Late request for change of enrollment pattern.
      Five-year enrollment plan.

Students must file with the Judicial Affairs Office (JAO) a written statement explaining the basis
of the appeal, together with all relevant supporting materials, within seven days of the date of the
Registrar’s written decision.

Reports to the Community

The Judicial Affairs Office (JAO) releases an annual report on the Dartmouth Undergraduate
Disciplinary System which includes information about individual and organizational student
misconduct for the previous year.

Disciplinary Procedures
Initiation and Investigation of Reports

The Judicial Affairs Office (JAO) shall be responsible for receiving all complaints and issuing
allegations. Any student, faculty member, or employee may file a complaint regarding an
undergraduate with the JAO. In addition, the JAO may conduct an investigation and initiate an
allegation on the basis of information coming to its attention from any source. The JAO shall
determine whether complaints or other information concerning a student shall result in formal
disciplinary allegations. The JAO shall coordinate the investigation and disposition of
complaints and shall call upon other members of the College community for assistance as
necessary.




                                                21


                                                                                       DARTMOUTH007973
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 13 of 25




In some situations, conduct that may violate one of the Standards of Conduct may also be a
violation of law. The possibility that a student may face criminal charges does not limit the
JAO's ability to proceed with the disciplinary procedures set forth herein. The College will take
independent action based on misconduct that violates College Standards of Conduct, regardless
of the status or outcome of any criminal proceedings.

Immediate Temporary Suspension

The Vice Provost for Student Affairs, or a designee, has sole discretion to take immediate action
to preserve and protect the safety and/or welfare of specific individuals on campus and/or the
College community as a whole during an investigation and pending a hearing in a disciplinary
case. This action includes (but is not limited to) restricting access to specific areas of campus or
facilities, imposing no-contact orders or other expectations for interactions with specific
individuals, requiring a medical assessment, removing a student from Dartmouth housing,
restricting a student's living arrangements or activities, or any other action deemed appropriate
under the circumstances.

The Vice Provost for Student Affairs, or a designee, may place a student on immediate
temporary suspension pending a hearing when the student has been arrested on allegations of
serious criminal behavior, or when the student allegedly has violated a standard of conduct and
the Vice Provost concludes that the student poses a significant risk to the safety or educational
environment of the community.

Administrative Hearing

Student misconduct which would not result in a suspension if the student were found
responsible, will be addressed by a College hearing officer who will after provide notice and an
opportunity to be heard, may impose educational requirements, fines, and/or appropriate
sanctions, including College Warnings, College Reprimands, or College Probation.

COS Hearings

The Director of Judicial Affairs shall determine whether information available in support of an
allegation could result in suspension or separation if the student were found responsible. If
suspension or separation is a possible outcome of a disciplinary hearing, the Director shall
inform the student in writing and provide the student with copies of the available information
related to the allegations. The student will have an opportunity to admit or deny the allegation
within five days of the written notice of the allegations.

If the student denies the allegations or the facts in question, the case shall be referred to the
Committee on Standards (COS) for a hearing. However, if the allegation involves conducted
covered by the Unified Disciplinary Procedures for Sexual Assault by Students and Student
Organizations, the allegations will be addressed using those Procedures. If the student admits the
allegations, the student may choose to request an individual hearing with the COS Chair, who
may grant or deny the request depending on the nature of the case. If the Chair agrees to a one-
on-one hearing, the Chair may impose any sanction appropriate to the circumstances. If the Chair

                                                 22


                                                                                       DARTMOUTH007974
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 14 of 25




denies the request for an individual hearing or if the student prefers to be heard by the
Committee on Standards, the COS shall hear the case according to standard procedures and
impose any sanction appropriate to the circumstances.

The JAO will be responsible for providing to the COS all relevant material relating to cases
which come before it. In all Academic Honor Principle and Standards of Conduct cases referred
to the COS, the COS will conduct a hearing in accordance with the procedures set forth under
“Rights, Rules, and Responsibilities.”

Where, after a hearing, the COS finds a student responsible for one or more violations, it will
then recommend a sanction to the Chair, who will determine the sanction after consideration of
the recommendation. If the Chair disagrees with the recommended sanction and the issue of
sanction cannot be resolved within the COS, a designated Arbitrator will be called. If the
designated Arbitrator cannot serve, the next ranked alternate shall serve. The President, with the
advice of the Committee Advisory to the President (CAP), shall annually appoint an Arbitrator
and two ranked Alternate Arbitrators at the last meeting of the CAP in each academic year.

When called in, the Arbitrator’s authority shall be limited to choosing between the sanctions
presented by the COS and the Chair. In making this choice, Arbitrators shall consider such
portions of the record they deem appropriate and may consult with the COS, the Chair, and such
other participants in the hearing as they deem appropriate. If the COS and the Chair reach
agreement on sanction at any time before the Arbitrator renders a decision, the Arbitrator shall
withdraw from the case and render no decision.

Sexual Assault Investigations

When information available suggests that a student (regardless of undergraduate or graduate
student status) has sexually assaulted someone; aided, abetted or incited a sexual assault; and/or
retaliated against someone bringing forth a report or participating in an investigation of a report,
the College will follow the procedures described in the Unified Disciplinary Procedures for
Sexual Assault by Students and Student Organizations. These procedures apply to conduct by
graduate or undergraduate students occurring on or after June 18, 2014. Reports concerning
misconduct that is alleged to have occurred prior to that date by graduate students will continue
to be subject to the previous disciplinary procedures in the school of enrollment. Reports
concerning misconduct that is alleged to have occurred prior to that date by undergraduate
students will be subject to the disciplinary procedures of the COS and/or OAC.

If a student resigns after an allegation has been brought forward by the College, the resignation
will be recorded on the student’s transcript “with case pending”. If a student resigns before an
allegation has been brought forward by the College, the Title IX Coordinator and the Director of
Judicial Affairs may proceed with fact-finding to fulfill institutional obligations to the reporting
student and the community.




                                                 23


                                                                                        DARTMOUTH007975
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 15 of 25




Rights, Rules and Responsibilities
Guidelines for COS Hearings

Committee on Standards (COS) proceedings are administrative in nature and are not governed by
the rights and rules that apply in a court of law. However, if a student is alleged to have violated
the Academic Honor Principle or Standards of Conduct and must appear before the COS for a
hearing, the disciplinary system does provide that student with certain rights and obligations.
These, as well as the rules and responsibilities that govern COS hearing procedures, are
described in this section.

All students who appear before the COS are expected to be familiar with the rules and
procedures of the COS. New rules may take effect upon appropriate notice to the Dartmouth
community by the Vice Provost for Student Affairs. In addition, the COS may enact, by simple
majority vote, operating rules and procedures necessary to conduct its business so long as such
rules and procedures are not inconsistent with the rules and procedures of the COS as set forth
herein.

Preparation

   1. Students alleged to have violated the Academic Honor Principle or one or more
      Standards of Conduct are expected to become familiar with the rules and regulations
      governing COS hearings and to keep themselves informed of developments in their case
      through frequent contact with the JAO and a trained advisor. Students are strongly
      encouraged to take advantage of the support and guidance the JAO and a trained COS
      advisor can provide.

Advising

   1. Students admitting to disciplinary allegations may request a hearing with a COS Chair
      individually, without an advisor or observer present. Students responding to disciplinary
      allegations heard by the COS are entitled to have a single advisor present at their hearing.
      Students who report sexual misconduct or physical violence have the same right to an
      advisor. Students must identify their advisor to the JAO in writing. Only currently
      enrolled Dartmouth students, members of the Dartmouth faculty, and members of the
      Dartmouth administration may serve as advisors.* Advisors are not permitted to address
      the COS. The Chair may remove any advisor who distracts or disrupts the process. While
      students are free to confer with parents, friends and others, they should understand that
      they themselves are responsible for responding to allegations and questions at the
      hearing.

       The advisor’s most important role is to assist the student in reviewing and understanding
       the procedures related to a hearing and to assist the student in obtaining answers to
       questions about the hearing. For this reason, many students request that an undergraduate
       dean or other staff familiar with the disciplinary system serve as their advisor. The
       unavailability or unwillingness of any specific individual to serve as an advisor is not

                                                24


                                                                                      DARTMOUTH007976
         Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 16 of 25




         normally grounds for postponing a hearing. Students who identify as an advisor someone
         unfamiliar with the process would be wise to schedule time to meet with an
         undergraduate dean or staff from the Judicial Affairs Office to discuss procedural issues.
         Because students are responsible for their conduct, for responding truthfully to
         allegations, and for participating truthfully at a hearing, students should not expect
         advisors to write statements and/or otherwise prepare a case for them. While an advisor
         might appropriately help a student anticipate questions and issues likely to arise at a
         hearing, and while an advisor might provide feedback about the effectiveness of a
         student’s written or oral presentation of the facts, the advisor does not function in the way
         an attorney would in a criminal or civil proceeding.

         * Eligibility to serve as an observer is expanded for proceedings to investigate sexual
         misconduct, sexual harassment, domestic or relationship violence, and/or stalking. See
         those specific policies for details.

Notice

   1. Students are entitled to reasonable written notice of the substance of the allegation(s)
      against them. Students are also entitled to a reasonable period of time in which to prepare
      for a hearing. A reasonable period of time is, at a minimum, as five calendar days from
      the date of delivery of the allegation letter. Hearings will be scheduled as soon as possible
      after an incident. A student who needs additional time to prepare for a hearing may
      request, in writing, an extension of time from the Chair. A student’s D-plan or the
      availability of an advisor are not normally grounds for postponing a hearing.

   2. Delivery of any notice with respect to a disciplinary matter is considered effective as of
      the date of delivery to the Hinman Post Office, posting to a student’s Dartmouth e-mail
      account, upon delivery or mailing to the student’s last known address (according to the
      records available to the Office of the Vice Provost for Student Affairs), or upon delivery
      to the student in person.

Scheduling

   1. The Chair is responsible for scheduling (e.g., location, time, etc.) all hearings before a
      COS panel and making all decisions with respect to any request for a delay or
      rescheduling of a COS hearing. The COS normally hears cases twice a week during the
      ten weeks of an academic term and does not meet during exam or break periods. Cases
      will be scheduled for a hearing as soon as possible after the information gathering process
      is complete, unless the Chair grants a student’s reasonable request for a delay. In cases
      where two or more students have been charged for the same or related incidents, the
      Chair shall have the authority to direct that the students be heard individually, as a group,
      or in sub-groups. All decisions of the Chair regarding scheduling shall be final.

   2. In some situations, conduct that may violate one of the Standards of Conduct may also be
      a violation of law. The possibility that a student may face criminal charges does not limit
      the JAO's ability to proceed with the disciplinary procedures set forth herein. The College

                                                  25


                                                                                        DARTMOUTH007977
       Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 17 of 25




      will take independent action based on misconduct that violates College Standards of
      Conduct, regardless of the status or outcome of any criminal proceedings.

   3. When a COS hearing cannot be scheduled during the term of the incident, a temporary
      hold will be placed on the student’s registration and tuition bill until the case can be heard
      or by the deadline for administrative withdrawals (whichever comes first) is reached.
      Where possible, the JAO will identify additional hearing times during the first few weeks
      of each term to resolve cases that could not be scheduled for hearing before the last day
      of classes of the previous term. Students are responsible for housing, meals and other fees
      while they are on campus during this period as per the fees schedule. Students with
      disciplinary cases pending at the beginning of a term should consult their undergraduate
      dean.

Information

   1. Students may review the relevant information and list of witnesses gathered by the JAO
      for their hearing. The JAO will inform the student as additional information or witnesses
      become available. During a hearing, the COS may request additional information or
      additional witnesses as needed.

   2. Subject to the powers of the Chair as set forth in the following paragraph, the student is
      entitled to request witnesses, to present information and argument, and to hear and
      question the information presented during a hearing. The College expects students to
      cooperate fully in the course of the investigation or disposition of possible violations of
      the Standards of Conduct, and may take disciplinary action against students who refuse to
      respond and participate when called to do so. The failure of a witness or an accused
      student to attend or the unavailability of information shall not prevent a hearing from
      going forward or a decision from being rendered. The student is permitted to make
      opening and closing statements; the Chair has discretion over their length and relevance.
      Students are permitted to suggest questions for witnesses, subject to the rulings of the
      Chair as described below. All questions are posed by the Chair and members of the
      committee.

   3. The Chair is empowered to make all procedural rulings, including rulings on relevance
      and admissibility of material.

Disqualification of Members

   1. Members of the COS (including the Chair) who believe they may be unable to render an
      impartial decision in any case shall excuse themselves; alternatively, COS Chairs may
      remove any COS member from a case if they believe that member may be unable to
      render an impartial decision in the case. Because Dartmouth is a small community,
      knowledge of or acquaintance with the student(s) and/or witnesses in a hearing,
      awareness of a case, participation in campus issues related to the subject matter of a case,
      participation as a consequence of one’s official role in events surrounding a case and/or



                                                26


                                                                                      DARTMOUTH007978
       Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 18 of 25




      participation in the disciplinary process prior to the hearing of the case shall not
      automatically be grounds for disqualification.

   2. Responding students may request a list of COS members scheduled to serve on their COS
      panel. Any concerns students may have about the ability of any COS member to render
      an impartial decision in their case must be submitted in writing to the Chair, at least 48
      hours in advance of the hearing, and must include any supporting materials.

Open/Closed Hearing

   1. COS hearings will normally be open to current Dartmouth students, faculty, and staff
      (with exceptions only at the Chair’s discretion) unless the student requests a closed
      hearing, in which case the hearing shall be closed. In a hearing of two or more students,
      any one student’s request for a closed hearing shall take precedence over the request of
      one or more other students for an open hearing. In cases where the need to protect
      privacy is, in the judgment of the Chair, important, the Chair may close the hearing over
      the objection of the charged student(s). Any student may request that the Chair exercise
      such judgment and close a hearing. Such a request must be made to the Chair in writing
      and must be submitted at least 48 hours in advance of the hearing. At an open hearing the
      Chair has the discretion to limit the number of persons in attendance in order to ensure an
      orderly proceeding. In such instances, where a limit is placed on the number of people
      allowed to observe, the Chair’s decision with respect to who may attend such hearing is
      final. In a closed hearing, only the Committee, the witnesses, the charged student, the
      adviser, and such other persons as are specifically authorized to attend by the Chair, may
      be present.

Hearing Observers

   1. If a hearing will be closed, the Chair may, on request, permit one current student, faculty
      member or administrator to observe the hearing as a non-participating source of support
      for the responding student.*

   2. Students who report physical violence (including domestic or relationship violence),
      sexual misconduct, sexual harassment, and/or stalking have the same right to an observer.

   3. Observers may not confer with the student or the student’s advisor while the hearing is in
      session, and will be subject to the same confidentiality expectations applicable to others
      in attendance. The Chair may remove any observer who distracts or disrupts the process.

      *Eligibility to serve as an observer is expanded for proceedings to investigate sexual
      misconduct, sexual harassment, domestic or relationship violence, and/or stalking. See
      those specific policies for details.




                                                27


                                                                                       DARTMOUTH007979
       Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 19 of 25




False Statements

   1. All students, witnesses and advisors are obligated to be completely honest in a COS
      hearing. Any student who knowingly makes a false statement to the Committee may be
      subject to disciplinary action, up to and including separation from the College.

Recording

   1. The COS may record by electronic, stenographic, or other means, any COS proceeding.
      The College will not prepare or provide transcripts of COS proceedings for students.
      When a recording of a COS proceeding has been made, the responding student may
      request permission to listen to the recording. Students who report sexual misconduct or
      physical violence may also request permission to listen to the recording. The Director of
      Judicial Affairs will determine the conditions under which the student will have access to
      the recording in order to preserve confidentiality. Students who fail to abide by the
      Director’s restrictions may be subject to further disciplinary action. Except as provided
      above, no photographs, tape recordings, videotapes, stenographic records, or other
      recordings of a COS proceeding may be made.

Hearing

   1. Responding students are expected to attend their own COS hearing; failure to attend will
      not prevent a hearing from going forward or a decision from being made, but failure to
      attend may subject the student to disciplinary action. Students facing formal allegations
      before the COS are expected to respond.

   2. At the beginning of the student’s hearing, the Chair shall determine that students have
      received a copy of the allegation(s) against them and notification of their rights in the
      COS proceeding.

   3. The COS hearing procedure is informal. The purpose is to provide the student an
      opportunity to be heard and to provide the COS relevant information on which to base a
      decision.

   4. Formal rules of evidence and courtroom procedures are inapplicable. The COS may hear
      and consider any information it considers to be trustworthy and to have probative value.
      As set forth above, the Chair is empowered to make all procedural rulings, including
      rulings on relevance and admissibility of information.

   5. COS Chairs may, at their discretion, order that witnesses be sequestered.

   6. At the request of the Chair, an attorney for the College may be available during any COS
      hearing for purposes of advising the Committee. This advice will be restricted solely to
      procedural or legal matters necessary to ensure a fair proceeding.




                                               28


                                                                                      DARTMOUTH007980
       Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 20 of 25




       Students who may be subject to pending or possible criminal allegations may request that
       the Chair permit their attorney to attend the hearing as a non-participating observer.
       Students who report physical violence may also request that the Chair permit their
       attorney to attend the hearing as a non-participating observer. If approved to observe,
       attorneys may advise their student privately, but may not confer with the student or the
       student's advisor while the hearing is in session, and will be subject to the same
       confidentiality expectations applicable to others in attendance. The Chair may remove
       any observer who distracts or disrupts the process.

       Students who are responding to or reporting allegations of Sexual Assault, Sexual
       Misconduct or Harassment, Stalking, Domestic Violence, or Relationship Violence may,
       upon written notice to Judicial Affairs, have an attorney accompany them to any conduct
       proceeding as an observer or as an advisor. The limits of those roles are described under
       points 2, 16, 24, and in the applicable policies.

   7. In order for the COS to conclude that a student has violated a College rule, the COS must
      be persuaded that a preponderance of the evidence supports such a finding. To find a
      violation under this standard, the COS must conclude that it is more likely than not that
      the student committed the alleged violation.

   8. Except as otherwise specified, all COS decisions shall be made by majority vote.

Sharing Information

Information from individual hearings that pertain to allegations regarding organizational
misconduct may be shared with the hearing officer or the OAC conducting the hearings.
Information from organizational hearings may be shared with the COS or hearing officer
conducting individual hearings. The Office of Judicial Affairs may designate an appropriate
College official(s) to attend any hearing as an observer for the purpose of collecting relevant
information for a different hearing. In appropriate cases, the COS may hold a joint hearing, or
partial hearing, with the OAC. Information from a hearing may be shared with a College
approved health provider for the purposes of assessment or treatment; providers will be subject
to the same confidentiality expectations applicable to hearing participants.

Disclosure of Decisions

The Office of Judicial Affairs will promptly notify students of outcomes of individual hearings.
Decisions of the COS and the hearing officers may be revealed to authorized College faculty and
staff, to the responding student, and, in appropriate circumstances authorized by law, to the
responding student’s parents or guardian and the reporting student. The COS or the hearing
officer may choose to comment publicly, in writing or otherwise, regarding the decision reached
if, in the judgment of the COS or that hearing officer, the best interest of the community would
be served by such a disclosure. If possible and appropriate, the anonymity of the student(s)
involved will be protected.




                                               29


                                                                                    DARTMOUTH007981
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 21 of 25




Requests for Review

Requests for review may be made only on the basis of either or both of the following grounds:

   1. Procedural error which has materially prejudiced the student’s case;
   2. Newly discovered information which, had it been available at the time of the hearing,
      would likely have affected the outcome either with regard to a finding of responsibility or
      with regard to the sanction imposed (if the information was not reasonably available to
      the student at the time of the proceeding).

The reviewing officer has the sole discretion to determine whether these grounds for review have
been met. A request for review must be in writing, must set forth in reasonable detail the grounds
for review, and must have attached to it any materials students wish to have considered in their
request. The request, with all accompanying materials, must be submitted by the student to the
Judicial Affairs Office within seven (7) days of the date the decision is written. In cases of sexual
misconduct and physical violence, the request for review will also be shared with the other party.

Following review, the original decision may be upheld, the imposed sanction adjusted as the
reviewing officer deems appropriate, or referred back to the hearing officer or the COS panel that
originally heard the case for further consideration.

The Review Officers are as follows:
   1. The Director of Judicial Affairs (or a designee) will consider reviews from students found
      responsible following an administrative hearing.
   2. The Dean of the College (or a designee) will consider reviews from students found
      responsible for a violation of Dartmouth’s Academic Honor Principle.
   3. The Vice Provost for Student Affairs (or a designee) will consider reviews in all other
      cases heard by the COS.
          a. If the allegation described sexual misconduct or physical violence, both the
             reporting and responding parties have a right to request review. That right
             includes review of findings of not-responsible/insufficient evidence.

Reporting and responding parties in sexual misconduct cases referred to an Investigator should
consult the Unified Disciplinary Procedures for information about that review process.

COS Sanctions
The Committee on Standards has affirmed that serious acts of violence cause significant harm to
members of the Dartmouth Community and also compromise the integrity of the educational
experience. The Committee further affirmed that sexual misconduct, physical violence, and
serious drug policy violations are sufficient grounds for the imposition of sanctions up to and
including separation.

Examples of conduct that have led to suspension, and in some instances separation from the
College, include, arson, bomb threats, driving under the influence, sexual assault, other forms of
physical assault, and drug dealing. The Committee sees each of these acts as constituting

                                                 30


                                                                                       DARTMOUTH007982
        Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 22 of 25




significant harm or threat of significant harm. Students should also expect to be suspended from
the College for violations of the College’s Academic Honor Principle – here the harm is to the
educational mission of the College, to the learning of the individual(s) involved, to other students
over whom an advantage was sought, and/or to the original author, scientist, or author whose
work has been appropriated.

Student Misconduct Records and Reporting

College conduct sanctions are noted in the student's record. This record is maintained by the
Undergraduate Dean’s Office and may be viewed by a student in accordance with Family
Educational Rights and Privacy Act. Suspensions are noted on the student's transcript during the
period of suspension. Separations become a permanent transcript notation.

Dartmouth disciplinary records are not accessible without authorization. If a current or former
Dartmouth student formally authorizes another institution, external agency or prospective
employer to inquire whether the student was subject to discipline at Dartmouth, the College will
respond but will not ordinarily report sanctions below the level of suspension. In some cases,
however, an institution, agency or prospective employer may receive a current or former
student's authorization to inquire more broadly or more specifically regarding information
contained in a student's record. When Dartmouth receives such a request with the current or
former student's release, the College may report sanctions below the suspension level.

Consideration of Prior Record

In all Academic Honor Principle and Standards of Conduct cases, if a student is found
responsible, the student’s conduct history may be considered for purposes of imposing an
appropriate sanction. Additionally, the COS or the hearing officer, in imposing a sanction, may
consider sanctions imposed in other cases at the College. Where the COS recommends a
sanction, the Chair shall have discretion to determine the appropriate form and manner of
presentation of information to the COS concerning both the individual student’s record and the
disposition of other behavior cases that may be helpful in formulating a sanction
recommendation.

Fines, Restitution, and Educational Requirements

Fines of up to $100 may be levied by the hearing officer or the COS. Such penalties will be in
addition to the costs of restitution deemed appropriate. The hearing officer or the COS may also
impose educational or other requirements in place of or in addition to fines. Fines are noted in
the student’s record but are not reflected in the student’s transcript. Failure to pay fines, make
restitution, or fulfill other obligations may prevent registration and graduation, and may provoke
more serious penalties.

Warning

A Warning is a written notice that a student has been found in violation of the Community
Standards of Conduct. The student is advised to review the applicable College policies and to

                                                31


                                                                                       DARTMOUTH007983
       Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 23 of 25




exercise better judgement. The letter is shared with the student’s Undergraduate Dean but is not
recorded on the transcript. Warnings may be considered in any future disciplinary proceedings.

College Reprimand

A Reprimand is a written notice to a student for a second or more serious violation of the
Community Standards of Conduct. Like a warning, the letter is shared with the student’s
Undergraduate Dean but is not recorded on the transcript. A Reprimand may be considered in
any future disciplinary proceedings.

College Probation

College Probation is imposed for repeated misconduct, incidents that involve multiple violations,
or other violations that are considered serious misconduct but that do not warrant suspension.
College probation may be imposed either with or without restrictions for a period up to the
duration of the student’s undergraduate career. Notification of probation will be sent to
parents/guardians unless a student has been designated as Independent by the College. A period
of College Probation is not recorded on the transcript, but may limit a student’s opportunities as
determined by that program or office (i.e. status as an approved driver, employment as an
undergraduate advisor or tour guide, participation in an Off-Campus Program, etc.). The College
would not ordinarily disclose a period of probation to an outside person or institution, but
students are advised that graduate and professional schools may request self-disclosure of
conduct at this level. Probation may be considered in any future disciplinary proceedings.
Students on probation at the time of another incident will likely face suspension-level charges.

Restrictions associated with College probation may include, but are not limited to, making
restitution for damage caused; prohibition from owning, operating, or maintaining a motor
vehicle on campus; prevention of participation in intercollegiate athletics or performances of
College-associated organizations; ineligibility for participation in designated College-sponsored
programs; ineligibility for service as an officer in student organizations or on College
committees; and/or other appropriate actions.

Suspension

A student may be suspended for misconduct found to be sufficiently serious to warrant removal
from the College community for a specified number of terms. Notification of allegations and
outcomes at this level will be sent to parents/guardians unless a student has been designated as
Independent by the College.

Students suspended from the College are expected to leave campus within 48 hours, however
they can seek permission from their Undergraduate Dean to remain on campus for a longer
period of time. Such permission has been granted to make travel arrangements or during the
request for review process. The COS or Sanctioning Panel reserves the right to require students
leave campus immediately even if a request for review is pending.




                                               32


                                                                                     DARTMOUTH007984
       Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 24 of 25




Students are encouraged to return home or otherwise leave Hanover and the surrounding area
during the period of suspension. Students who are suspended are not allowed to visit campus
without permission from the Undergraduate Deans’ Office. Requests to return to campus prior to
the eligibility date specified in an outcome letter will not be entertained.

The hearing officer or the COS may impose requirements in connection with suspension, such as
participation in a medical assessment and any recommended treatment, paying restitution for
damages caused, or restrictions on campus housing. Suspended students may not participate in
College academic or extracurricular activities; may not remain in College or coed, fraternity,
sorority housing; and may not progress toward completion of their Dartmouth degrees by taking
courses at other institutions while suspended.

Suspension is permanently recorded in the student’s record as maintained by the Undergraduate
Deans’ Office. A suspension is also recorded on the student’s transcript for the period of
suspension. Students who have been suspended must answer any question as to whether they
have been subject to disciplinary action at Dartmouth in the affirmative. College verification of
student records in connection with law school, graduate school, employment and other
applications will include reports of suspensions imposed. Suspensions will be considered in any
proceedings resulting from further violations of the Standards of Conduct.

Readmission following suspension is not automatic, and must be by application to the
Undergraduate Deans' Office. At the conclusion of the term(s) of suspension and completion of
any conditions of the sanction, students who chooses not to apply for readmission can request a
change in College status from suspended to withdrawn or resigned by contacting their
undergraduate dean.

Separation

Separation is permanent removal (i.e. expulsion) from the College community. A student will be
separated for extremely serious misconduct or for serious misconduct subsequent to suspension.
The student must leave campus housing within 48 hours of notification of separation. Separation
is recorded in the student's Undergraduate Deans' Office record and on the student’s transcript.
Notice of the separation will be sent to the parents/guardians unless a student has been
designated as Independent by the College. Access to the student's Dartmouth e-mail address will
be terminated when the request for review process has been closed.

Special Action

The hearing officer or COS may take other action appropriate to particular circumstances not
covered in the preceding list. Some examples of these actions may include, but are not limited to,
making restitution for damage caused; prohibition from owning, operating, or maintaining a
motor vehicle on campus; prevention of participation in intercollegiate or club athletics or
performances of College-associated organizations; ineligibility for participation in designated
College-sponsored programs; ineligibility for service as an officer in student organizations or
membership on College committees; limitations on contact with other community members;
limits on access to campus facilities and grounds; and/or other appropriate actions. Any College

                                                33


                                                                                     DARTMOUTH007985
       Case 1:19-cv-00109-SM Document 48-1 Filed 05/18/20 Page 25 of 25




sanction can include educational requirements and/or counseling assessments that the hearing
officer or the COS feels are appropriate to the situation. Restrictions may also include temporary
or permanent removal from College affiliated housing or reassignment within available housing.

Organizational Adjudication Committee
Purpose

The Organizational Adjudication Committee (OAC) and the system described in this section
were established to carry out the Board of Trustees’ April 15, 2000 announcement that “…all
students and student organizations should be treated under the same set of guiding principles and
rules, and that violations be adjudicated by a single judicial system embracing all student
organizations....” College recognition of student organizations is a privilege, and student
organizations are recognized and supported in order to further the broad educational objectives
of the College. In appropriate circumstances consistent with the College’s Group Accountability
Policy, College-recognized undergraduate student organizations may be held accountable for the
behaviors of their current and/or former members and officers that violate the existing Standards
of Conduct. The organizational adjudication process will review and adjudicate all such cases.
Organizational behavior in violation of departmental rules or policies not covered by the
Standards of Conduct normally will continue to be managed by individual departments, in
consultation with the Judicial Affairs Office. Information about all kinds of organizational
violations will be shared with the JAO to enable consultation with departments about the
disposition of cases. In the event of a disagreement, the Director of the JAO (as the
representative of the Vice Provost for Student Affairs) would have the authority to make a
determination that a case would be heard through the organization adjudication process.

Composition

The OAC shall be comprised as follows: six members of the Faculty of Arts and Sciences who
shall be appointed by a process determined by the Committee on Organization and Policy (COP)
for a term of three years; twelve members who shall be members of the sophomore, junior or
senior classes, and who meet the same requirements for service established by the Committee on
Standards, six elected annually by the student body and six selected by the Vice Provost for
Student Affairs; eight members from the administration who shall be selected by the President.
The COP, Student Assembly, Vice Provost for Student Affairs, and President shall ensure that a
full complement of their respective members are available each term and shall appoint members
as required to provide a full complement. A quorum for a hearing is three students, two faculty
members, and two administrative members. The Committee will be chaired by a designated
member of the Dean’s staff. The Director or Assistant Director of Judicial Affairs will normally
be present.

The JAO or the Chair may also request that a representative of the College department through
which the student organization is recognized attend the hearing to provide information about the
structure and operation of the organization appearing before the Committee.



                                                34


                                                                                     DARTMOUTH007986
